DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FRABA (DE202015103893).
As to claim 1, FRABA discloses a circuit for detecting a rotary movement of a shaft comprising: a rotatable excitation unit (2) which is configured to be mounted to a shaft (6) for rotation therewith, the rotatable excitation unit (2) comprising at least one excitation magnet (2); and a Static sensor unit which is configured to detect an excitation-magnetic field generated by the at least one excitation magnet (2), the static sensor unit comprising a first Wiegand sensor module (31, 41, 411) and a second Wiegand sensor module (32, 412, 422) which are arranged in a cross-shaped manner and axially spaced from each other (Fig. 1 and 4).

    PNG
    media_image1.png
    333
    342
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over FRABA (DE202015103893) in view of FORTHAUS (2018/0010926).
As to claim 2, FRABA fails to disclose a sensor module support body which is configured to have each of the first Wiegand sensor module and the second Wiegand sensor module be fastened thereto.  FORTHAUS discloses a magnet-based angular displacement measuring system comprising a sensor module support body (72) which is configured to have each of the first Wiegand sensor module (71) and the second Wiegand sensor module be fastened thereto (Fig. 1), [0042]. 

    PNG
    media_image2.png
    593
    755
    media_image2.png
    Greyscale

 Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of FRABA in view of the teachings of FORTHAUS such that fastening the Wiegand sensor modules to sensor module support body would prevent shifting or slipping of the Wiegand sensor modules.
As to claim 10, FRABA fails to disclose a separate sensor unit housing which is configured to have the sensor module support body be fastened thereto. FORTHAUS discloses a magnet-based angular displacement measuring system comprising a separate sensor unit housing (8) which is configured to have the sensor module support body (72) be fastened thereto (Fig. 1), [0043] - [0043].  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of FRABA in view of the teachings of FORTHAUS such that fastening the sensor module support body to a separate sensor unit housing would prevent shifting or slipping of the sensor module support body in the sensor unit housing.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over FRABA (DE202015103893) in view of FORTHAUS (2018/0010926) as applied to claim 10 above, and further in view of Chong et al. (2019/0316934).
As to claim 11, FRABA and FORTHAUS fails to disclose a first snap-fit mechanism, wherein, the fastening of the sensor module support body to the separate sensor unit housing is provided by the first snap-fit mechanism.  Chong et al. (hereinafter Chong) discloses a Wiegand module comprising a snap-fit mechanism (Fig. 2D), [0026, The connection structures 310 may extend in a second direction that is orthogonal to the external surface for engagement with the external surface 407. The engagement with the external surface 407 may be via a snap-fit connection, friction force connection, adhesive connection, and/or the like.].  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of FRABA in view of the teachings of FORTHAUS and further in view of the teachings of Chong such that fastening of the sensor module support body to the separate sensor unit housing by the first snap-fit mechanism would prevent the connection structure to protrude from the sensor unit housing thereby keeping the size of the device compact.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 3 – 4, the prior art fails to show that the first Wiegand sensor module is arranged at a first side of the sensor module support body, and the second Wiegand sensor module is arranged at a second side of the sensor module support body which is opposite to the first side of the sensor module support body.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claims 5 – 9, the prior art fails to show that the sensor module support body comprises four electrically conducting contact elements, two of the four electrically conducting contact elements being electrically connected to the first Wiegand sensor module, and the other two of the four electrically conducting contact elements being electrically connected to the second Wiegand sensor module.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claims 12 – 13, the prior art fails to show an adapter element with an adapter element axial length, the adapter element being configured to be installed at a side of the sensor module support body so that, via the adapter element axial length, an axial sensor distance between the at least one excitation magnet and the sensor module support body comprising the first Wiegand sensor module and second Wiegand sensor module is adjustable.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.



Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Wang (2020/0141764) is cited for its disclosure of a rotation detecting device and encoder and motor using the same.
Tatei et al. (9,664,535) is cited for its disclosure of a rotation number detector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858